Citation Nr: 0914876	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-38 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for Meniere's disease.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus.



REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from May 1968 to October 1969.  
He also had at least one period of active duty for training 
from January 1967 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2007 rating decision of the above 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied service connection for flat feet and for 
Meniere's disease, and found that new and material evidence 
had not been submitted to reopen the claims for service 
connection for PTSD and tinnitus.


FINDINGS OF FACT

1.  A medical examination prior to active service showed that 
the Veteran had flat feet.  On entrance into service he was 
noted to have no sequelae from his abnormality of the feet.  
During service a podiatry consultation showed mild pes planus 
with moderate pronation and symptoms of strain.  On his 
separation examination it was noted that he had had pronated 
arches since childhood, with no sequelae.  

2.  The competent and probative evidence preponderates 
against a finding that the Veteran's pre-existing flat feet 
permanently increased in severity as a result of military 
service, nor was a separate or superimposed foot disability 
incurred in service.  

3.  The veteran is not shown to currently have Meniere's 
disease which is related to service or any incident therein.


4.  By May 2001 rating decision, the RO denied service 
connection for PTSD, essentially based upon a finding that 
there was no showing of a current diagnosis of PTSD and no 
verified in-service stressor event.  The veteran did not 
perfect an appeal of the May 2001 determination, and it 
became final.

5.  Evidence received subsequent to the final May 2001 RO 
rating decision was not previously submitted to agency 
decisionmakers, and arguably relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for PTSD, but does not raise a reasonable possibility of 
substantiating that claim.

6.  By October 2002 rating decision, the RO denied service 
connection for tinnitus, essentially based upon a finding 
that the Veteran did not have tinnitus which was related to 
service.  The veteran did not perfect an appeal of the 
October 2002 determination, and it became final.

7.  Evidence received subsequent to the final October 2002 RO 
rating decision was not previously submitted to agency 
decisionmakers, does not relate to an unestablished fact 
necessary to substantiate the claim for service connection 
for tinnitus, and does not raise a reasonable possibility of 
substantiating that claim.


CONCLUSIONS OF LAW

1.  Flat feet were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Meniere's disease was not incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2008).

3.  The May 2001 RO rating decision which denied service 
connection for PTSD is the last previous final disallowance 
of that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d) (2008).


4.  Evidence received since the May 2001 RO rating decision 
is new but not material, and the Veteran's claim for service 
connection for PTSD may not be reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

5.  The October 2002 RO rating decision which denied service 
connection for tinnitus is the last final disallowance of 
that claim.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.160(d) (2008).

6.  Evidence received since the October 2002 RO rating 
decision is new, but not material, and the veteran's claim 
for service connection for tinnitus may not be reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 


If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in June 2007 which fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claims, and of his and VA's respective duties for obtaining 
evidence.  Finally, the Board notes that in the June 2007 
letter, the Veteran was also advised of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006).  Moreover, he has 
not demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders v. Nicholson, supra.  Thus, 
the Board concludes that all required notice has been given 
to the Veteran.  

The Board notes that the Veteran was not scheduled for VA 
examinations to determine whether his pre-existing flat feet 
were aggravated during active or whether he has Meniere's 
disease related to service.  Pursuant to 38 C.F.R. 
§ 3.159(c)(4), VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  A medical examination or medical opinion is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  

With regard to the claim for service connection for flat 
feet, there is no competent evidence of a current disability, 
and no competent evidence of record showing that his flat 
feet may be related to service or increased in severity 
during service.  In that regard, the Board notes that the 
Veteran has not asserted this, nor is there any indication in 
the STRs of such.  Thus, a VA examination is not necessary on 
that issue.  With regard to the claim for service connection 
for Meniere's disease, there is no competent medical evidence 
of a current disability; thus a VA nexus examination is not 
necessary to decide that claim.  

The Board also notes that in the case of Kent v. Nicholson, 
20 Vet. App. 1 (2006), the Court held that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a claim and VA must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The VCAA requires, in the context of a claim 
to reopen, the Secretary to look at the bases for the denial 
in the prior decision and to respond with a notice letter 
that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
the claim that were found insufficient in the previous 
denial.  In this case, by way of the June 2007 letter, the 
veteran has been informed of the evidence necessary to 
establish his eligibility for VA benefits and of the 
necessity of presenting new and material evidence along 

with that definition.  Thus, the Board concludes that the 
June 2007 letter adequately complied with the VCAA and 
subsequent interpretive authority, and that the Veteran has 
not been prejudiced by the notice and assistance provided.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained 
the veteran's VA and private treatment records.  As explained 
above, VA examinations are not necessary in this case.  In 
addition, it appears that all obtainable evidence identified 
by the Veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

II.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  Degmetich v. Brown, 104 
F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation and 
etiology.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  
See also Robinson v. Shinseki, No. 2008-7096 (Fed. Cir. 
March 3, 2009) (confirming that, "in some cases, lay 
evidence will be competent and credible evidence of 
etiology").  

A.  Flat Feet

Service treatment records (STRs) show that in a Report of 
Medical History prepared in February 1966, while the Veteran 
was in the Reserve and not on active duty, he responded 
"yes" to having or having had foot trouble, and it was 
noted that he had been seeing a chiropodist for his flat 
feet.  On clinical examination in February 1966, he was noted 
to have pes planus, second degree, not significant.  On 
subsequent Reports of Medical History in April 1967 and 
October 1969 he responded "yes" to having or having had 
foot trouble.  In April 1968 he was noted to have no sequelae 
from his foot trouble.  In July 1968 the Veteran reported he 
had flat feet and was receiving only moderate relief from 
arch supports.  A podiatry consultation showed he had mild 
pes planus, with moderate pronation and symptoms of strain.  
The impression was "weak foot" syndrome, and he was to add 
wedges.  On his separation examination in October 1969, it 
was noted that the Veteran had had pronated arches since 
childhood, with no sequelae.  

Post-service treatment records show no report of, and 
nofinding of, any foot problems or foot disability, or any 
mention of the Veteran's flat feet.

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  

Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 C.F.R. § 3.304(b).  Mere 
history provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation of 
that disorder during service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing disability or disease will be 
considered to have been aggravated by active service when 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disability or disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Independent 
medical evidence is needed to support a finding that the pre-
existing disorder increased in severity in service.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service. 38 C.F.R. § 3.306(b).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent service.  38 C.F.R. § 
3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt, supra.

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  VA may show 
a lack of aggravation by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition. 38 U.S.C.A. § 1153.  

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended, effective May 4, 2005.  
See 70 Fed. Reg. 23,027- 29 (May 4, 2005) (now codified at 38 
C.F.R. § 3.304(b) (2008)). As noted above, the amended 
regulation requires that VA, rather than the claimant, bear 
the burden of proving that the disability at issue pre-
existed entry into service, and that the disability was not 
aggravated by service, before the presumption of soundness on 
entrance into active service may be rebutted.

As a threshold matter, the post-service competent medical 
evidence of record does not show any treatment of, or 
complaints regarding, the Veteran's flat feet.  VA and 
private treatment records show that the condition of his feet 
was closely monitored in conjunction with his treatment for 
diabetes, and at no time were symptoms or 

complaints noted regarding his feet.  However, in light of 
nature of the disability, flat feet, the Board will consider 
that the Veteran has a current foot disability for the 
purposes of the present decision.  

It appears he is contending that his flat feet pre-existed 
active service and were aggravated by service.  Although the 
Veteran has not explicitly stated this, the Board notes that 
a review of the claims file discloses that this appears to be 
his theory of entitlement.  Thus, in this case, the Board 
must first determine whether the presumption of soundness 
applies.  Two years prior to his active duty, a medical 
examination, conducted while the Veteran was in the Reserve, 
showed that he had flat feet.  On entrance into active duty 
he was noted to have no sequelae from his foot trouble.  
Thus, flat feet were noted prior to entrance into active 
service, the presumption of soundness is rebutted, and the 
issue of whether the veteran's flat feet were aggravated 
during service must be addressed.  

Review of the record does not support a finding that the 
veteran's flat feet were aggravated during service.  STRs 
show that on one occasion he reported he had flat feet and 
was receiving moderate relief from arch supports.  A podiatry 
consultation showed mild pes planus accompanied by moderate 
pronation and symptoms of strain.  The impression was "weak 
foot" syndrome, and wedges were prescribed.  This apparent 
flare-up of symptoms in service, however, did not appear to 
affect his foot disability overall.  In that regard, on his 
separation examination, while it was noted that he had 
pronated arches since childhood, it was also noted that there 
was no sequelae.  Likewise, post-service treatment records 
show no reports or findings of any problems with the 
Veteran's flat feet or other foot problems.  Thus, there has 
been no indication that his flat feet permanently increased 
in severity during service.  With regard to any of the 
Veteran's contentions, the Board acknowledges that he is 
competent to state that he had foot pain or problems in 
service, but his statements are not competent to establish 
that his pre-service flat feet underwent a permanent increase 
in severity as a result of his service.  Espiritu, supra.   

After a review of the evidence, the Board concludes that the 
Veteran's flat feet clearly and unmistakably pre-existed 
service, and underwent no permanent increase (aggravation) 
during active service.  In sum, there is no support for a 
grant of service connection for flat feet.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).

B.  Meniere's Disease

The veteran essentially contends that he has Meniere's 
disease related to service.  A review of the competent 
evidence of record, however, shows no report or finding of 
that condition.  Thus, it appears that there is no current 
disability of Meniere's disease.  See Brammer, supra.  We 
recognize that the Court of Appeals for Veterans Claims has 
held that the presence of a chronic disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
where the evidence fails to show chronicity of the claimed 
disorder at any time or where the evidence fails to show a 
nexus between the claimed disability and service many years 
before, that holding would not be applicable. 

In the present case, the STRs show no complaint of, or 
treatment for, Meniere's disease.  Post-service treatment 
records show that on VA examination in 2002 the Veteran 
denied tinnitus, vertigo, ear pathology, or related 
disorders.  A VA audiology consultation in 2005 showed that 
the Veteran denied recent vertigo or ear pathology.  Thus, 
the competent evidence of record fails to show a diagnosis of 
or report of Meniere's disease at any time.  Based upon the 
foregoing, the Board concludes that service connection is not 
warranted.  Brammer, supra.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
Meniere's disease must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.303; Gilbert, supra.

III.  New and Material Evidence Claims

To reopen a claim following a final decision, the Veteran 
must submit new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Amendments to §3.156, changing the 
standard for finding new and material evidence, are 
applicable in this case, because the Veteran's claims to 
reopen were filed after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (Aug. 29, 
2001).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

A.  Post-traumatic stress disorder

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  With respect to the second element, if the 
evidence shows that the Veteran did not serve in combat with 
enemy forces during service, or if there is a determination 
that the veteran engaged in combat but the claimed stressor 
is not related to such combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  The Veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The evidence of record at the time of the May 2001 RO rating 
decision included STRs and service personnel records, which 
showed no complaint or finding of PTSD and no indication that 
the Veteran served in combat during service.  

By May 2001 rating decision, the RO denied service connection 
for PTSD, essentially based on a finding that there was no 
showing of a diagnosis of PTSD and no report of any in-
service stressor events that might be verified.  The Veteran 
did not appeal the May 2001 determination, and therefore it 
was final, based upon the evidence of record.

Evidence submitted subsequent to the May 2001 RO rating 
decision includes VA treatment records, private treatment 
records, and several reports of in-service stressor events by 
the Veteran.  Although the treatment records are new, none of 
these records shows treatment for, or diagnosis of, PTSD.  
With regard to the reports of in-service stressor events, 
these documents are new, in that these contentions have not 
been previously considered and are not cumulative.  This 
evidence, however, while new, is not material. 

While these reports of in-service stressor events do provide 
information which relates to an unestablished fact necessary 
to substantiate the claim, the evidence does not raise a 
reasonable possibility of substantiating the claim, simply 
because the stressors as reported by the Veteran are not 
capable of verification.  He reported that in March 1969, 
outside a town or village in Vietnam, he saw dead bodies 
lying alongside a river.  While the Veteran has provided a 
specific time period, he has not provided any other 
sufficiently detailed information such that the Board could 
attempt to corroborate his statement as to the occurrence of 
the claimed stressor.  Doran, supra; Dizoglio, supra.  Thus, 
after conducting an independent review of the evidence, the 
Board concludes that new and material evidence has not been 
submitted to reopen the claim for service connection for 
PTSD, and therefore the claim may not be reopened.

B.  Tinnitus

The evidence of record at the time of the October 2002 rating 
decision included STRs, service personnel records, a private 
audiogram, and a September 2002 VA examination.  The STRs are 
negative for any report of or finding of tinnitus.  The 
September 2002 VA examination report showed that the Veteran 
denied a history of tinnitus, vertigo, ear pathology, or 
related disorder.  


By October 2002 rating decision, the RO denied service 
connection for tinnitus, essentially based upon a finding 
that the Veteran was not shown to have tinnitus which could 
be causally related to his active duty service.  The veteran 
did not appeal the October 2002 determination, and therefore 
it was final.

Evidence submitted subsequent to the October 2002 RO rating 
decision includes VA and private treatment records.  An 
August 2005 VA audiology consult note showed that the Veteran 
reported having rare tinnitus, and denied recent vertigo or 
ear pathology.  A July 2007 letter from a private audiologist 
linked the Veteran's bilateral hearing loss to noise exposure 
in service, but made no mention of tinnitus.  These documents 
are new, in that they have not been previously considered and 
are not cumulative.  Arguably the August 2005 VA audiology 
consultation note relates to an unestablished fact necessary 
to substantiate the claim, in that it shows the Veteran 
currently has tinnitus.

This evidence, however, does not raise a reasonable 
possibility of substantiating the claim, simply because while 
the Veteran has now reported having tinnitus, there is no 
indication or suggestion that such tinnitus may be related to 
service (even in the August 2005 treatment record) or that 
such tinnitus has been chronic since service.  Thus, after 
conducting an independent review of the evidence, the Board 
concludes that new and material evidence has not been 
submitted sufficient to reopen the claim for service 
connection for tinnitus, and therefore that claim is not 
reopened. 


ORDER

Service connection for flat feet is denied.

Service connection for Meniere's disease is denied.


[Continued on Next Page]



The veteran has not submitted new and material evidence to 
reopen the previously denied claim of service connection for 
PTSD, and the appeal is denied.

The veteran has not submitted new and material evidence to 
reopen the previously denied claim of service connection for 
tinnitus, and the appeal is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


